Fourth Court of Appeals
                               San Antonio, Texas
                                      May 28, 2015

                                   No. 04-15-00254-CV

               CITY OF SAN ANTONIO and San Antonio River Authority,
                                 Appellants

                                            v.

                                   Osvaldo PERALTA,
                                        Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-16836
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
       The Appellant’s unopposed motion to extend time to file brief is hereby GRANTED.
Time is extended to June 5, 2015.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court